DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Newly submitted claim 15 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:  claims 2-14 are drawn toward using an abutting member protruding from a first mold, whereas claim 15 is drawn towards using an abutting member that protrudes from the second end of the insert piece.  These species are not obvious variants of each other based on the current record.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 15 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claims 2-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	The phrase “a space” (cl 2:16-17) is indefinite because it is unclear whether or not it is related to the through-hole and the molding space.  It should be noted the only 
	The phrase “a space” (cl 7:21-22) is indefinite because it is unclear whether or not it is related to the through-hole and the molding space.  It should be noted the only embodiment taught by the instant specification recites filling the molding space of the mold by injecting resin through the through hole to fill the first gap.
 	Correction is required.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2,3, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yokoyama (USPN 5133921).  Yokoyama teaches the claimed process as evidenced at col 4:64-col 6:18; and figs 1-8.
Regarding claim 2. (Currently Amended) [[The]] An insert molding method comprising:
installing an insert piece (Yokoyama: lead frame) between a first mold (Yokoyama:  lower mold half 20) and a second mold (Yokoyama: upper mold half 19) such that [[one]] (i) only a first end of the first insert piece is held by being sandwiched between the first mold and the second mold, (ii) a second end of the insert piece opposite from the first end is not held by being sandwiched between the first mold and the second mold, and (iii) the second end of the first insert piece abuts an abutting member (Yokoyama: second slides 24B) that protrudes from the first mold, wherein the insert piece is installed such that a first gap (Yokoyama: the mold space between the lead frame and the mold half) exists between insert piece and the first mold and a second gap exists between the insert piece and the second mold, wherein a smallest distance from the insert piece to the first mold in the first gap is less than a smallest distance from the insert piece to the second mold in the second gap, and wherein the insert piece includes a first through hole having a width that is larger than the smallest distance from the insert piece to the first mold in the first gap; and
supplying a resin (Yokoyama: figs 6-7) to the first gap between the insert piece and the first mold or to the second gap between the insert piece and second mold, to fill a space (Yokoyama: figs 6-7) between the first and second molds with the resin, while the first end of the insert piece is held by being sandwiched between the first mold and the second mold and the second end of the insert piece abuts the abutting member that protrudes from the first mold.
 	Regarding claim 3:    (Currently Amended) The insert molding method according to claim 2, wherein the first mold includes a gate (Yokoyama: col 5:1-3) that allows the resin to be supplied therethrough, and the installing includes arranging the first through-hole (Yokoyama : hole 50) of the first insert piece along a direction in which [[a]] the gate extends.
.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4,5,8,9,10,11,12,13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama (USPN 5133921).  The above teachings of Yokoyama are incorporated hereinafter.  Regarding claims 4,5,8, and 9, the use of a specific preform is a mere obvious matter of choice dependent on the desired final product.  Since the claimed structural limitations are well-known in the preform and lead frame art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the claimed structural limitations into the lead frame of Yokoyama or to use a lead frame having the claimed structural limitations in the process of Yokoyama in order to produce diverse products.  Regarding claim 10, the use of a mold having a specific mold gate is a mere obvious matter of choice dependent on equipment availability.  Since it is well-known in the molding art to use a parting line gate wherein the gate is formed by both halves of the mold, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to design .

Applicant’s arguments with respect to claim(s) 2-7 and 8-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following USPNs teach the state of insert molding using abutting members:4377548,5376325, and 5770941.
 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H LEE whose telephone number is (571)272-1204.  The examiner can normally be reached on M-Th 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






EHL
/EDMUND H LEE/Primary Examiner, Art Unit 1744